Title: From Alexander Hamilton to James Scanlan, 25 March 1800
From: Hamilton, Alexander
To: Scanlan, James


          
            Sir,
            New York March 25. 1800.
          
          I have received your letter of the 21. instant and as soon as I can fix upon the person, shall direct a Surgeon to repair to Fort Mifflin McHenry that you may be enabled to join some part of your Regiment. In doing this, I am far from being induced by do not yield to the force of the reasons contained in your letter. as You It seems to me that the situation of the sick as described by you, ought to demand your additional exertions, and would be a motive to me for continuing you in your present station should be a motive for additional exertion rather than for change of Situation.
          With true consideration &c.
           James Scanlan, Esqr. Surgeon—
        